        1                                                                     HONORABLE WHITMAN L. HOLT
        2      JAMES L. DAY (WSBA #20474)                               HEARING DATE:           Friday, February 19, 2021
               RICHARD B. KEETON (WSBA #51537)                          HEARING TIME:           10:00 a.m. PST
        3      BUSH KORNFELD LLP                                        LOCATION:               TELEPHONIC
               601 UNION STREET, SUITE 5000                             RESPONSES DUE:          AT TIME OF HEARING
        4      SEATTLE, WA 98101
               Tel: (206) 292-2110
        5      Email: jday@bskd.com
               Email: rkeeton@bskd.com
        6

        7
                                         UNITED STATES BANKRUPTCY COURT
        8                                EASTERN DISTRICT OF WASHINGTON
        9      In re
                                                                           No. 20-01808-WHL11
      10       KING MOUNTAIN TOBACCO
               COMPANY, INC.,                                              DEBTOR’S PROPOSAL FOR
      11                                                                   SCHEDULE OF HEARINGS ON
                                               Debtor.                     PLAN CONFIRMATION
      12

      13               Debtor King Mountain Tobacco Company, Inc. (the “Debtor”), debtor in
      14       possession, having consulted with counsel for (i) the United States on behalf of the
      15       Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau; (ii) the
      16       United States on behalf of the United States Department of Agriculture, Food and Drug
      17       Administration; Small Business Administration; and Bureau of Indian Affairs; and (iii)
      18       the States of Indiana, South Carolina and New York, proposes the following schedule
      19       for the court’s consideration of the Debtor’s proposed Plan of Reorganization:1
      20
                       1
                          On December 31, 2020, the Debtor filed its Debtor’s Plan of Reorganization (Dkt. No. 156) (the
      21       “Initial Plan”) and its Disclosure Statement for Debtor’s Plan of Reorganization (Dkt. No. 155) (the “Initial
               Disclosure Statement”). Since that time, the Debtor has filed black-lined drafts of a Debtor’s First Amended
      22       Plan of Reorganization and First Amended Disclosure Statement for Debtor’s Plan of Reorganization as
               exhibits to the Declaration of Richard B. Keeton Regarding Amendments to Disclosure Statement and Plan of
               Reorganization (Dkt No. 185), but has not filed anything to officially amend and supersede the Initial Plan and
      23       the Initial Disclosure Statement, but will do so following the February 19, 2021 hearing.

                                                                                                B USH K ORNFELD            LLP
               DEBTOR’S PROPOSAL FOR SCHEDULE OF HEARINGS                                                LAW OFFICES
               ON PLAN CONFIRMATION – Page 1                                                        601 Union St., Suite 5000
                                                                                                 Seattle, Washington 98101-2373
                                                                                                    Telephone (206) 292-2110
                                                                                                    Facsimile (206) 292-2104
eb17e201ve
             20-01808-WLH11         Doc 191      Filed 02/17/21      Entered 02/17/21 11:26:06             Pg 1 of 2
        1                An initial hearing is set about 45 days out. This hearing would serve one
                          of three purposes. First, it can be for presentation of agreed forms of a
        2
                          Plan and Confirmation Order if the parties are able to achieve that result.
        3                 Second, if by then it is known that there will be no need for an evidentiary
                          hearing, the initial hearing can be for oral argument on the remaining legal
        4                 issues. Third, even if an evidentiary hearing becomes necessary, the court
                          and the parties can use the initial hearing to resolve any remaining legal
        5
                          issues.
        6
                         An evidentiary hearing, if necessary, would be set for about 30 days after
        7                 the initial hearing.
        8            Counsel for the TTB indicated that TTB needed to do some third-party discovery

        9      (to the Debtor’s knowledge, the TTB has not yet begun that process) and requested a

      10       more open-ended schedule, whereby no hearing would be set until 30 days after the

      11       completion of such discovery. While the Debtor understands the TTB’s concerns, the

      12       Debtor believes the proposed schedule allows for plenty of opportunity to complete

      13       limited discovery and meaningfully participate in the confirmation process.

      14             DATED this 17th day of February, 2021.
      15                                                    BUSH KORNFELD LLP
      16
                                                            By /s/ James L. Day
      17                                                     James L. Day, WSBA #20474
                                                             Richard B. Keeton, WSBA # 51537
      18                                                    Attorneys for the Debtor in Possession
      19

      20

      21

      22

      23

                                                                               B USH K ORNFELD           LLP
               DEBTOR’S PROPOSAL FOR SCHEDULE OF HEARINGS                              LAW OFFICES
               ON PLAN CONFIRMATION – Page 2                                      601 Union St., Suite 5000
                                                                               Seattle, Washington 98101-2373
                                                                                  Telephone (206) 292-2110
                                                                                  Facsimile (206) 292-2104
eb17e201ve
             20-01808-WLH11    Doc 191   Filed 02/17/21   Entered 02/17/21 11:26:06      Pg 2 of 2
